Citation Nr: 1447410	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right shoulder sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2010, the Veteran participated in a hearing before a local Decision Review Officer (DRO).  A transcript of the testimony is in the claims file.

Historically, a September 2012 Board decision, in pertinent part, denied entitlement to a compensable rating for service-connected right shoulder sprain.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2013, the Court partially vacated the Board's September 2012 decision to the extent that it denied a compensable rating for right shoulder sprain and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (Joint Motion).  In an October 2013 decision, the Board granted a higher rating of 10 percent for right shoulder strain under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  The Veteran appealed the October 2013 decision to the Court.  In an Order dated in June 2014, the Court partially vacated the Board's October 2013 decision and remanded the case to the Board for review consistent with a Joint Motion for Partial Remand.  The 10 percent rating granted by the Board's October 2013 decision remains undisturbed and the issue on appeal has been characterized as shown on the title page of this decision.  

The Board's September 2012 decision remanded the issue of entitlement to service connection for tinnitus for additional development.  A May 2013 rating decision granted service connection for tinnitus and assigned an initial rating of 10 percent effective June 13, 2007.  The Veteran did not appeal the decision.  The issue of entitlement to service connection for tinnitus is no longer before the Board for appellate consideration.

To the extent that additional evidence has been associated with the claims file following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in January 2011, waiving her right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence shows that the Veteran is employed as a police officer.  The record does not reflect and the Veteran has not asserted that she is unemployable due to her right shoulder strain.  In fact, during the February 2011 VA examination, she reported that she was able to perform her occupational responsibilities as a police officer in spite of her pain.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


FINDING OF FACT

The most probative evidence does not reflect that the Veteran's service-connected right shoulder sprain is productive of limitation of motion of the right arm at shoulder level, ankylosis, impairment of humerus manifesting in loss of head, nonunion, fibrous union, or recurrent dislocation of scapulohumeral joint, or malunion; or, impairment of clavicle or scapula consisting of dislocation, nonunion, or malunion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right shoulder sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2008 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The letter was sent after the initial adjudication of the issue; however, any timing error has been cured by readjudication of the issue in a March 2009 Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

In addition, the duty to assist the Veteran has been met.  Identified VA medical treatment records and private treatment records are associated with the claims file.  In addition, the Veteran was provided a VA medical examination in February 2011.   38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the examiner did not review the claims file, the examiner documented the Veteran's symptoms and complaints related to her right shoulder disability, which were consistent with the evidence contained in the claims file.  The examiner performed a physical examination of the Veteran, recorded range-of-motion findings, completed repetitive testing, and included findings relevant to rating the Veteran's disability according to the rating criteria.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right shoulder sprain since she was last examined in February 2011.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
 
Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

VA regulations indicate that handedness for the purpose of a dominant rating will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right handed.

Historically, an August 2005 rating decision granted service connection for right shoulder sprain and noted that the disability was not listed in the rating schedule and a noncompensable rating was assigned under Diagnostic Codes 5299-5201.  38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The AOJ determined that the most analogous diagnostic code was 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level (i.e., 90 degrees) warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating is for assignment when limitation of motion of the major arm is midway between the side and the shoulder level.  If motion of the major arm is limited to 25 degrees from the side, a 40 percent rating is for assignment.  Id.  

As noted above, the Veteran's service-connected right shoulder sprain has been assigned a 10 percent disability rating pursuant to Diagnostic Code 5003.  The reassignment of the Veteran's disability under Diagnostic Code 5003 was the result of the October 2013 Board decision and implemented by an October 2013 rating decision.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A November 2006 VA treatment record shows that the Veteran complained of right shoulder pain which radiated into her neck.

A January 2007 VA progress note included a diagnosis of right shoulder pain with Toradol and Percocet use.  

An October 2008 VA magnetic resonance imaging (MRI) report indicated that the Veteran had a small simple humeral head cyst.

A March 2009 VA primary care note shows that the Veteran was seen for right shoulder complaints.  Concerning her shoulder pain, no obvious neurological pathology was reported.  No radiculopathy was present.  She was diagnosed as having right shoulder pain.

A May 2009 VA orthopedic clinic note shows that the Veteran was administered a right trapezius pain trigger point Depo-Medrol and Marcaine injection.

During the November 2010 hearing before a DRO, the Veteran testified that she could lift her right arm above her shoulder level.

The Veteran was provided a VA examination in February 2011.  The Veteran reported that she was employed as a VA police officer.  The examiner clarified that the problems were not associated with the Veteran's right shoulder per se, but rather her right shoulder girdle.  This caused constant pain over the right scapula radiating into the right side of her neck.  Percocet use was noted to alleviate the pain to a certain degree.  Noting the Veteran was right handed, the examiner commented that the right shoulder girdle problems were not associated with flare-ups, but rather were manifested by constant right shoulder pain.  Examination of the right shoulder showed tenderness to palpation over the right trapezius muscle.  No palpable paravertebral muscle spasm in either the neck or mid back was observed.  Right shoulder range of motion testing, to the point of increased pain, showed forward flexion to 130 degrees, abduction to 75 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.  Repetitive use testing showed forward flexion to 120 degrees, abduction to 75 degrees, internal rotation to 30 degrees, and external rotation to 80 degrees.  The examiner commented that repetitive testing caused one motion range to be limited due to pain, but not because of fatigue, weakness, or lack of endurance.  The Veteran was diagnosed as having right shoulder girdle muscle strain.

VA medical treatment records dated in November 2006, April 2007, September 2007, July 2008, October 2008, May 2010, January 2010, January 2011, February 2011, and April 2012 reflect findings of slight limitation of range of motion of the right shoulder secondary to pain.  An April 2012 VA treatment record indicates abduction to 150 degrees, external rotation from 0 to 60 degrees, and internal rotation of hand to the small of back.  All motions had pain on extremes.  A January 2012 VA treatment record shows that the Veteran was able to do abduction, but it was painful.  A January 2012 VA treatment record noted constant right shoulder pain that was made worse by movement.  The Veteran responded "no" when asked if the pain interfered with daily activities.  An August 2011 VA treatment record shows right shoulder flexion from 0 to 170 degrees, abduction from 0 to 170 degrees, external rotation from 0 to 70 degrees, and internal rotation almost equal to opposite side with hand at upper small of back.  

First, a rating in excess of 10 percent is not warranted under Diagnostic Code 5003 as the shoulder is considered one major joint.  38 C.F.R. § 4.71a.  

In addition, application of Diagnostic Codes 5200, 5202, and 5203 is not warranted in this case.  Diagnostic Code 5200 pertains to scapulohumeral articular, ankylosis.  The evidence does not reflect any findings of ankylosis.  Therefore, a rating under Diagnostic Code 5200 is not warranted.  Diagnostic Code 5202 pertains to impairment of the humerus, to include recurrent dislocation, fibrous union, nonunion, and loss of head (flail shoulder).  While an October 2008 MRI report reflects a finding of a small simple humeral head cyst, there is no indication of loss of head, nonunion, fibrous union, or recurrent dislocation.  As a result, application of Diagnostic Code 5202 is not appropriate.  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula, to include dislocation, nonunion, or malunion.  While a January 2012 MRI report shows a suggestion of a small tear in anterior labrum, there was no indication of any malunion, nonunion, or dislocation.  A rating under Diagnostic Code 5203 is not warranted.  The Board considered the Veteran's reports of tingling in her right hand.  The medical evidence does not reflect any diagnosis of a neurological disability so as to warrant a separate rating under the diagnostic codes pertinent to rating neurological disorders.  38 C.F.R. § 4.124a.  

Next, with respect to Diagnostic Code 5201, pertaining to limitation of motion of the arm, the May 2014 Joint Motion for Partial Remand indicated that the Board did not consider the finding of 75 degrees of abduction in the February 2011 VA medical examination report.  The March 2013 Joint Motion for Partial Remand stated that the Board did not consider 38 C.F.R. §§ 4.40, 4.45, 4.59, Burton v. Shinseki, 25 Vet. App. 1 (2011), and Deluca, supra.  Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion at shoulder level (major) and a 30 percent rating is assigned for limitation of motion midway between side and shoulder level (major).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Findings of abduction and flexion must be considered.  See Mariano, supra.  Plate I reflects that full abduction and flexion is 180 degrees and flexion and abduction at shoulder level is 90 degrees.  38 C.F.R. § 4.71.  

The Board acknowledges the finding of 75 degrees of abduction found on examination in February 2011.  However, the Board assigns greater probative value to the overwhelming evidence dated before and after the February 2011 VA medical examination report as to the Veteran's ability to abduct above shoulder level.  The records consistently show that the Veteran's right arm exhibited abduction and flexion to greater than 90 degrees, i.e., above shoulder level.  As discussed above, the Veteran testified in November 2010 that she was able to raise her arm greater than shoulder level.  See DRO hearing transcript, pg. 4.  Further, the voluminous VA medical treatment records dated before and after the February 2011 VA medical examination reflect findings of "slight" limitation of range of motion of the right shoulder secondary to pain.  The Board also finds it highly probative that a VA medical treatment record dated February 9, 2011, completed shortly after the February 1, 2011 VA medical examination, demonstrated slight limitation in range of motion secondary to pain (emphasis added).  An August 2011 VA medical treatment record reflects a finding of abduction to 170 degrees, only ten degrees from a normal finding of abduction to 180 degrees.  An April 2012 VA treatment record reflects abduction to 150 degrees.  A January 2012 VA treatment record noted pain, but that the Veteran was able to do abduction.  In light of all of the findings of record and considering the Veteran's reports of painful motion, during flexion and abduction, the Board continues to find that the Veteran's right shoulder strain does not manifest in limitation of motion of the arm at shoulder level and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board considered whether a rating in excess of 10 percent would be warranted on the basis of any additional functional impairment and loss.  While the Veteran is currently assigned a 10 percent rating pursuant to Diagnostic Code 5003, which considers limitation of motion observed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, the Board will consider whether application of 38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca, supra, and Burton, supra, would warrant a rating of 20 percent or higher under Diagnostic Code 5201.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran has complained of constant pain and painful motion.  She has not reported flare-ups.  See February 2011 VA medical examination report.  During her hearing before a DRO, she was asked whether she had any weakness or fatigability due to repetitive movement.  The Veteran stated that she had a "constant strain."  When asked if there was any point in time where she cannot due to repetitive motion or movement or lifting, she responded:  ". . . if I do it for a certain amount of time, then it'll send it into like a spasm."  See hearing transcript, pg. 4.  The VA medical treatment records reflect complaints of pain.  A January 2012 VA medical treatment record noted that the Veteran reported that movement can make pain worse, but pain did not interfere with daily activities.  This was similarly addressed by the February 2011 VA medical examination report wherein the Veteran reported that her activities of daily living were able to be completed in spite of pain.  The report also noted that she did not report flare-ups as she had constant right shoulder pain.  The evidence does not reflect additional functional impairment and loss to the degree to warrant a rating of 20 percent under Diagnostic Code 5201.  The February 2011 VA examiner indicated that repetitive testing caused flexion to be limited to 120 degrees due to pain.  However, Diagnostic Code 5201 requires that movement of the major arm be limited to 90 degrees to warrant a rating of 20 percent.  Moreover, there was no evidence of additional functional loss due to weakness, fatigue, or incoordination.  With respect to abduction, the Board recognizes the finding of 75 degrees of abduction on examination in February 2011.  Again, the Board assigns greater probative value to the overwhelming findings of record, to include the Veteran's own testimony, as opposed to the one finding in the February 2011 VA medical examination concerning abduction.  In fact, immediately after the February 2011 VA medical examination, a February 9, 2011 VA medical treatment record indicated only slight limitation of range of motion of right shoulder secondary to pain (emphasis added).  In addition, on examination in February 2011, the Veteran's abduction was not further limited by repetitive testing and was not limited by fatigue, weakness, or lack of endurance.  While the Veteran reported constant pain, she has not reported that she experiences further limitation of abduction or flexion upon repetitive movement or during any flare-ups.  The August 2011 VA treatment record indicated abduction to 170 degrees and the April 2012 VA treatment record indicated that the Veteran exhibited abduction to 150 degrees.  The Board finds that any additional functional loss and impairment, to include painful motion, is not to the degree to warrant a 20 percent rating for limitation of motion of the arm at shoulder level.  

In sum, there is no identifiable period that would warrant a rating in excess of 10 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected right shoulder strain.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for a rating in excess of 10 percent for right shoulder strain must be referred for extra-schedular consideration.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the rating criteria are inadequate.  The Veteran has complained of constant pain and exhibited limitation of motion of the right arm.  These symptoms are considered in the assigned 10 percent rating.  Even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  The Veteran is employed as a police officer and stated that her constant pain in the right shoulder did not impact her activities of daily living.  In fact, she reported during the February 2011 VA examination that she was able to perform her occupational responsibilities as a police officer in spite of her pain.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Further, there are no frequent periods of hospitalization.  Referral for extra-schedular consideration is not warranted.

Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.   Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for right shoulder sprain is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


